Citation Nr: 9921368	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-13 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for neck 
gunshot wound residuals, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for right shoulder gunshot 
wound residuals.  

3.  Entitlement to service connection for right leg gunshot wound 
residuals.  

4.  Entitlement to service connection for bilateral hearing loss 
disability.  

5.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 50 percent 
disabling.  

6.  Entitlement to a compensable disability evaluation for right 
elbow gunshot wound residuals.  

7.  Entitlement to a compensable disability evaluation for 
malaria.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from August 1949 to November 1952.  
This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which determined that the veteran 
had not submitted well-grounded claims of entitlement to service 
connection for right shoulder gunshot wound residuals, right leg 
gunshot wound residuals, post-traumatic stress disorder (PTSD), 
and left ear hearing loss disability; determined that the veteran 
had not submitted well-grounded claims for increased disability 
evaluations for his neck and right elbow gunshot wound scar 
residuals and malaria; and denied the claims.  In June 1996, the 
RO granted service connection for PTSD; assigned a 10 percent 
evaluation for that disability; and denied service connection for 
bilateral hearing loss disability.  In November 1996, the RO 
increased the evaluation for PTSD from 10 to 50 percent disabling 
and recharacterized the veteran's service-connected gunshot wound 
residuals as neck gunshot wound scar residuals evaluated as 10 
percent disabling and right elbow gunshot wound scar residuals 
evaluated as noncompensable.  The veteran has been represented 
throughout this appeal by the American Legion.  

The Board observes that the veteran has appealed from the initial 
evaluation assigned for PTSD.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that it 
was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific name 
for the issue in lieu of "increased disability evaluation."  In 
the absence of such direction, the Board has framed the issue as 
entitlement to an increased evaluation.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any issue 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is styled.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claims of 
entitlement to increased evaluations for his neck gunshot wound 
residuals, PTSD, right elbow gunshot wound residuals, and malaria 
to the Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service for 
the assignment of extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) (1998).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an award is 
a finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  The Court has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
has further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  

FINDINGS OF FACT

1.  The veteran's neck gunshot wound residuals have been shown to 
be productive of no more than a slightly tender and moderately 
disfiguring three inch-long scar over the right mastoid process 
and slight Muscle Group XXIII injury.  No functional impairment 
has been associated with the veteran's neck gunshot wound 
residuals.  

2.  The veteran does not have right shoulder gunshot wound 
residuals that are related to active service.  

3.  The veteran does not have right leg gunshot wound residuals 
that are related to active service.  

4.  The veteran's PTSD has been shown to be productive of no more 
than considerable social and industrial impairment and/or 
occupational and social impairment with reduced reliability and 
productivity.  

5.  The veteran was shown to exhibit no chronic right elbow 
gunshot wound residuals at the most recent VA examination of 
record.  

6.  The veteran last manifested malarial symptomatology in 1951.  
He has been shown by competent evidence to exhibit no chronic 
malarial residuals or current disability associated with malaria.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for neck 
gunshot wound scar residuals under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7800 (1998).  

2.  The criteria for an evaluation in excess of 10 percent for 
neck gunshot wound residuals under the provisions of 38 C.F.R. 
Part 4, Diagnostic Codes 5323, 7804 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.56, 4.118 and Diagnostic Codes 5323, 7804 (1998).  

3.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right shoulder gunshot 
wound residuals.  38 U.S.C.A. § 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for right leg gunshot wound 
residuals.  38 U.S.C.A. § 5107 (West 1991).  

5.  The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1998).  

6.  The criteria for a compensable evaluation for right elbow 
gunshot wound scar residuals have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

7.  The criteria for a compensable disability evaluation for 
malaria have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.88b, Diagnostic Code 6304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Neck Gunshot Wound Residuals

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim for an increased evaluation 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if 
so, whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is plausible.  
A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

A.  Historical Review

The veteran's service medical records reflect that he was wounded 
during combat in September 1950.  A bullet passed through the 
veteran's right ear lobe and across his right posterior neck.  
Treating Army medical personnel observed no arterial or nerve 
damage.  The veteran's wounds were dressed.  He was prescribed 
penicillin.  Neither a tetanus shot nor X-ray studies were 
required.  An October 1950 treatment entry notes that the 
veteran's wound was healed and asymptomatic.  He was returned to 
duty.  The report of the veteran's November 1952 physical 
examination for service separation states that his neck was 
normal.  The report of an October 1954 Army Reserve enlistment 
physical examination reflects that the veteran exhibited a scar 
behind the right ear in the hairline.  The report of a February 
1964 VA examination for compensation purposes notes that the 
veteran complained of occasional tenderness of his neck scar.  On 
examination, the veteran exhibited a well-healed and periodically 
tender scar which measured three inches in length and extended 
diagonally upwards and backwards across the mastoid process; a 
supple neck; and a normal range of motion of the major joints.  
In April 1964, the RO established service connection for neck and 
right elbow gunshot wound scar residuals and assigned a 
noncompensable evaluation for that disability.  

The report of a July 1996 VA examination for compensation 
purposes relates that the veteran's neck scar was tender.  In 
November 1996, the RO recharacterized the veteran's gunshot wound 
residuals as neck gunshot wound scar residuals evaluated as 10 
percent disabling and right elbow gunshot wound scar residuals as 
noncompensable.  

B.  Increased Disability Evaluation

Disability evaluations are determined by comparing the veteran's 
current symptomatology with the criteria set forth in the 
Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1998).  A noncompensable evaluation is 
warranted for slight injury to Muscle Group XXIII (lateral and 
posterior muscles of the neck).  A 10 percent evaluation requires 
moderate injury.  38 C.F.R. Part 4, Diagnostic Code 5323 (1998).  

A noncompensable disability evaluation is warranted for a 
slightly disfiguring scar of the head, the face, or the neck.  A 
10 percent evaluation requires that the scar be moderately 
disfiguring.  The 10 percent evaluation may be increased to 30 
percent if there is marked discoloration, color contrast, or the 
like in addition to tissue loss and cicatrization.  A 30 percent 
evaluation is warranted for severely disfiguring scars of the 
head, face, or neck.  This evaluation is especially appropriate 
if the scar or scars produce a marked and unsightly deformity of 
the eyelids, the lips, or the auricles.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).  A 10 percent disability evaluation 
is warranted for superficial scars which are tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (1998).  Scars may be evaluated on the basis of any 
associated limitation of function of the body part which they 
affect.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1998).  In reviewing a similar 
factual scenario wherein the veteran sustained a penetrating 
muscle injury to the head with significant scar residuals, the 
Court held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The provisions of 38 C.F.R. § 4.56 (1998) offer guidance for 
evaluating muscle injuries caused by various missiles and other 
projectiles.  The Board observes that that 38 C.F.R. § 4.56(d) 
recodified the provisions of 38 C.F.R. § 4.56(a)-(d) in effect 
prior to July 3, 1997 without substantive change.  The regulation 
directs, in pertinent part, that: 

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
  (1)  Slight disability of muscles-(i)  
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound with 
brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal scar.  
No evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function 
or metallic fragments retained in muscle 
tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track from 
a single bullet, small shell or shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection. 
  (ii)  History and complaint.  Service 
department record or other evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, particularly lowered 
threshold of fatigue after average use, 
affecting the particular functions 
controlled by the injured muscles.  
  (iii)  Objective findings.  Entrance and 
(if present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered 
threshold of fatigue when compared to the 
sound side.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court has 
held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss in light of 38 C.F.R. 
§ 4.40 (1998), which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

An April 1996 VA psychological evaluation describes the veteran 
as "a bald white man with a scar behind his right ear."  At the 
July 1996 VA examination for compensation purposes, the veteran 
complained of slight chronic tenderness of his neck scar with no 
significant associated physical impairment.  The examiner 
observed a very slightly tender and well-healed scar along the 
right side of the neck in a direct line between the right ear 
lobe and the back.  The doctor commented that the scar 
"apparently is little more than skin deep."  In an October 1996 
written statement, the veteran advanced that he was "being seen 
at a more frequent rate" and "receiving prescription 
medication" for his neck gunshot wound residuals.  

In reviewing the probative evidence of record including the 
veteran's statements on appeal, the Board observes that the 
veteran's neck gunshot wound residuals have been shown to be 
manifested by a moderately disfiguring, slightly tender, and 
well-healed three inch-long neck scar and slight, if any, Muscle 
Group XXIII injury.  The clinical documentation of record 
reflects that the veteran neither complained of nor exhibited any 
functional impairment associated with his neck gunshot wound 
residuals.  Such findings merit both the current (and maximum) 10 
percent evaluation under Diagnostic Code 7804 and assignment of 
at least a 10 percent evaluation under the provisions of 
Diagnostic Code 7800.  Slight Muscle Group XXIII injury with no 
associated functional impairment does not warrant assignment of a 
compensable evaluation under Diagnostic Code 5323.  In the 
absence of competent evidence establishing either marked 
discoloration, color contrast, tissue loss, cicatrization, or 
severe disfigurement associated with the veteran's neck gunshot 
wound residuals, the Board finds that a separate 10 percent 
evaluation for the veteran's neck gunshot wound scar is now 
warranted under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998).  


II.  Right Shoulder and Right Leg Gunshot Wound Residuals

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims for service connection within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, whether 
the VA has properly assisted him in the development of his 
claims.  The Court has directed that, in order for a claim for 
service connection to be well-grounded, there must be (1) 
competent evidence of a current disability; (2) proof as to 
incurrence or aggravation of a disease or injury in service; and 
(3) competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

When a claim is determined to be not well-grounded, the VA does 
not have a statutory duty to assist him in developing the facts 
pertinent to his claim.  However, the VA may be obligated under 
the provisions of 38 U.S.C.A. § 5103(a) (West 1991) to advise him 
of the evidence needed to complete his application.  This 
obligation is dependent upon the particular facts of the claim 
and the extent to which the Secretary of the VA has advised the 
appellant of the evidence necessary to support a claim for VA 
benefits.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran has not alleged that there are additional relevant 
records which may be incorporated into the record.  He is fully 
aware of the reasons for the denials and the deficiencies in the 
record.  

Service connection may be granted for chronic disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the showing 
of chronic disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1998).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The provisions of 38 U.S.C.A. § 1154(b) (West 1991) direct that: 

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air organization 
of the United States during a period of 
war, campaign, or expedition, the Secretary 
shall accept as sufficient proof of 
service-connection of any disease or injury 
alleged to have been incurred in or 
aggravated by such service satisfactory lay 
or other evidence of service incurrence or 
aggravation of such injury or disease, if 
consistent with the circumstances, 
conditions, or hardships of such service, 
notwithstanding the fact that there is no 
official record of such incurrence or 
aggravation in such  service, and, to that 
end, shall resolve every reasonable doubt 
in favor of the veteran.  Service-
connection of such injury or disease may be 
rebutted by clear and convincing evidence 
to the contrary.  The reasons for granting 
or denying service-connection in each case 
shall be recorded in full.  

The Court has clarified that:  

[W]e have concluded that under section 
1154(b) once a combat veteran's claim for 
service connection of a disease or injury 
alleged to have been incurred in or 
aggravated in combat service is well 
grounded under Caluza and Epps, both supra, 
then the claimant prevails on the merits 
unless VA produces "clear and convincing 
evidence" to the contrary -- that is, 
unless VA comes forward with more than a 
preponderance of the evidence against the 
claim.  Arms v. West, 12 Vet. App. 188, 195 
(1999).  (Emphasis in the original).  

The veteran's service medical records make no reference to either 
right shoulder and right leg gunshot wounds or any chronic 
residuals thereof.  At his November 1952 physical examination for 
service separation and October 1954 Army Reserve enlistment 
physical examination, the veteran was not found to exhibit any 
right shoulder and/or right leg gunshot wound residuals.  

At the July 1996 VA examination for compensation purposes, the 
veteran reiterated that he had been shot at close range by a 
North Korean soldier and had been "grazed" by bullets on both 
the top of his right shoulder and his lower right leg.  He 
related that his right shoulder and right leg injuries were only 
skin wounds and left no scar or other significant residuals.  The 
VA examiner observed no scarring at the locations on the right 
shoulder and the right leg where the veteran indicated he had 
been wounded.  The doctor advanced an impression of "history of 
wound of the right shoulder in the skin, right arm and right leg 
which left no residuals."  

The inservice and post-service clinical documentation of record 
does not establish that the veteran exhibits any chronic right 
shoulder or right leg gunshot wound residuals.  In the absence of 
evidence of current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Indeed, the veteran's claims are supported solely by the 
accredited representative's and his statements on appeal.  The 
Court has held that lay assertions of medical causation do not 
constitute competent evidence to render a claim well-grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The Court has commented 
that:

Just as the BVA must point to a medical 
basis other than its own unsubstantiated 
opinion (Colvin [v. Derwinski, 1 Vet. App. 
174, 175 (1991)]), the veteran cannot meet 
his initial burden by relying upon his own, 
or his representative's, opinions as to 
medical matters.  Robinette v. Brown, 8 
Vet. App. 69, 74 (1995).  

There is no indication that either the veteran or the accredited 
representative is a medical professional.  

The veteran asserts on appeal that he sustained chronic right 
shoulder and right leg gunshot wound residuals during combat in 
Korea.  Therefore, the Board has considered the potential 
application of 38 U.S.C.A. § 1154(b) (West 1991).  In reviewing a 
similar factual scenario, the Court has clarified that:

The Court, however, has not held that 
invocation of section 1154(b) automatically 
results in an award of service connection.  
Section 1154(b) of title 38 of the U.S. 
Code and section 3.304(d) of title 38 of 
the Code of Federal Regulations do not 
absolve a claimant from submitting a 
well-grounded claim for service connection.  
...  The statute and regulation dealing 
with satisfactory lay evidence of service 
connection for combat veterans do not serve 
to save the appellant from having to meet 
this requirement.  See Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).  Although 
section 1154(b) relaxes the evidentiary 
requirement as to the evidence needed to 
render a claim well-grounded, that section 
deals only with the occurrence of an event, 
i.e., "whether a particular disease or 
injury was incurred or aggravated in 
service -- that is, what happened then -- 
not the questions of either current 
disability or nexus to service, as to both 
of which competent medical evidence is 
generally required."  Caluza, 7 Vet. App. 
at 507; see also Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) (layperson's account of 
what physician told him did not constitute 
"medical" evidence in context of 
determination of well-groundedness because 
"medical" nature of such evidence was too 
attenuated and unreliable).  
Beausoleil v. Brown, 8 Vet. App 459, 464 
(1996).  

There is no competent evidence establishing that the veteran 
exhibits any chronic right shoulder and right leg gunshot wound 
residuals.  Therefore, the Board concludes that the veteran's 
claims for service connection are not well-grounded.  
Accordingly, the instant claims are denied.  38 U.S.C.A. § 5107 
(West 1991).  The veteran is informed that if he is able to 
produce competent evidence attributing the onset or aggravation 
of any claimed disability to active service, he should petition 
to reopen his claims.  

III.  PTSD

A review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.  

A.  Historical Review

The veteran's service medical records indicate that he served in 
and was wounded during combat in Korea.  The April 1996 VA 
psychological evaluation states that the veteran was diagnosed 
with PTSD.  In June 1996, the RO granted service connection for 
PTSD and assigned a 10 percent evaluation for that disability.  
In November 1996, the RO increased the evaluation for PTSD from 
10 to 50 percent disabling.  


B.  Increased Evaluation 

On and before November 6, 1996, the Schedule For Rating 
Disabilities directed that a 50 percent evaluation was warranted 
for PTSD where the veteran's ability to establish or maintain 
effective or favorable relationships with people was considerably 
impaired and his reliability, flexibility, and efficiency levels 
were so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and his psychoneurotic symptoms be of such 
severity and persistence that there is severe impairment in the 
ability to obtain or retain employment.  38 C.F.R. Part 4, 
§ 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the portions 
of the Schedule For Rating Disabilities applicable to psychiatric 
disabilities including PTSD.  Under the amended rating schedule, 
a 50 percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks occurring more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned material 
or forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, thinking, 
or mood due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; intermittently 
illogical, obscure, or irrelevant speech; near-continuous panic 
or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (1998).  

The Court has clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, the 
version most favorable to appellant should ... apply unless 
Congress provided otherwise or permitted the Secretary ... to do 
otherwise and the Secretary did so."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997) citing Fugere v. Derwinski, 1 Vet. App. 103, 
109 (1990).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  

VA clinical documentation dated in July 1995 indicates that the 
veteran complained of tension; an inability to sleep; feelings of 
uselessness and helplessness; and panic-type attacks while 
shopping malls.  He related that he was unable to cope with his 
"nerves" and his "nerves were just gone."  He reported that he 
had worked as a mechanic for thirty-nine years and retired in 
December 1994.  On examination, the veteran exhibited a very 
anxious and depressed mood.  The VA psychiatrist advanced an 
impression of "an anxiety disorder/depression (dysthymia?)" and 
a Global Assessment of Functioning (GAF) score of 75.  

VA clinical documentation dated in November 1995 conveys that the 
veteran complained of severe anxiety; Korean War-related 
nightmares and flashbacks; and an inability to sleep.  He 
reported that: he had a good marriage; his leisure activities 
consisted of attending church; he was uncomfortable in crowds; 
and had no history of panic attacks.  On examination, the veteran 
exhibited a somewhat anxious affect.  Treating VA psychiatric 
personnel advanced impressions/provisional diagnoses of 
"[ruleout] PTSD;" a generalized anxiety disorder; and "PTSD, 
chronic, mild to moderate intensity."  A GAF score of 75 was 
reported.  The veteran was prescribed medication for his PTSD.  A 
December 1995 VA treatment record states that the veteran 
reported that, while he was less anxious and had fewer flashbacks 
since starting his prescribed medications, he still experienced 
nightmares and sleep impairment.  On examination, the veteran 
exhibited an eurythermic mood.  

An April 1996 VA treatment record notes that the veteran reported 
taking his prescribed medications; feeling a little better; 
having fewer nightmares; being able to sleep; and staying busy 
around the house.  The April 1996 VA psychological evaluation 
notes that the veteran complained of daily Korean War-related 
thoughts; Korean War-related nightmares and flashbacks "once 
every few weeks;" anxiety; impaired concentration; 
hypervigilance; an exaggerated startle response; depressive 
symptoms; increased arousal symptoms; exposure distress; and 
physiological reactivity.  He reported that he had a good 
marriage and had retired in early 1995 from his employment in an 
auto body shop.  On examination, the veteran exhibited a 
restricted affect; a dysphoric and anxious mood; and a 
foreshorten sense of the future.  The veteran was diagnosed with 
late onset PTSD and a dysthymic disorder.  

At the July 1996 VA examination for compensation purposes, the 
veteran complained of recurrent nightmares which were productive 
of a moderate to significant sleep disorder.  He reported that he 
had been in a stable marriage since 1958; enjoyed a good 
relationship with his adult children; was active in his church 
and attended services on Sundays and during the week; had been 
unsuccessful in his attempt to take over his brother's automobile 
repair shop following his brother's retirement; listened to the 
news on the radio; had never owned a television in order to avoid 
seeing or hearing disturbing things; avoided crowds, restaurants, 
and shopping malls; and occupied himself at home with chores 
and/or at his mother-in-law's farm chopping wood.  On 
examination, the veteran appeared chronically anxious, 
apprehensive, and depressed.  The VA examiner diagnosed the 
veteran with chronic PTSD and advanced a GAF score of 50.  The 
doctor commented that:

For a number of years, this veteran has 
been fortunate in having an older brother 
for whom he worked.  Otherwise, he would 
have been considered unemployable by most 
standards many years ago.  When his brother 
retired, and the veteran attempted to run 
the automotive business, he was singularly 
unsuccessful, and soon had to retire 
because of his inability to manage the 
business.  Accordingly, in this examiner's 
opinion, his disabilities for PTSD are 
greater than those currently rated.  

A July 1996 VA treatment record notes that the veteran complained 
of Korean War-related nightmares.  He reiterated that he had to 
retire from his automobile repair business due to his inability 
to tolerate the work.  He stated that his prescribed medications 
had improved his sleep and reduced his irritability and anxiety.  

A November 1996 VA treatment record conveys that the veteran 
complained about occasionally becoming very anxious and feeling 
as if he had to do something like chopping wood.  He reported 
that he slept about five hours a night and had a good 
relationship with his wife.  The VA psychiatrist observed that 
the veteran was passive.  The veteran exhibited a noticeable 
startle reaction and a somewhat anxious mood.  In a January 1997 
written statement, the veteran believed that his PTSD warranted 
assignment of a 70 percent evaluation.  

The veteran's PTSD symptomatology has been shown to be 
principally manifested by nightmares; flashbacks; anxiety; and a 
noticeable startle reaction.  Treating and examining VA 
physicians advanced GAF scores of 75, 75, and 50.  The veteran 
reported some improvement in his PTSD symptomatology after taking 
prescribed medication; a stable marriage and family life; and a 
thirty-nine year employment history at his brother's automobile 
repair facility.  The VA clinical documentation of record shows 
that the veteran's PTSD was described as mild to moderate in 
severity and GAF scores of 75 were reported on two occasions 
prior to his subjective reports of improvement in his PTSD 
symptomatology.  Notwithstanding the reported improvement in the 
veteran's PTSD symptomatology, the examiner at the July 1996 VA 
examination for compensation purposes advanced a GAF score of 50 
and concluded that the veteran had been employed solely due to 
the benevolence of his brother given his inability to continue 
the business following his brother's retirement.  

In Carpenter v. Brown, 8 Vet.App.240 (1995), the Court recognized 
the importance of GAF scores and the interpretation thereof.  The 
Court has established that a GAF of 50 is defined as "serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  
While noting the recent GAF score, the Board observes that it is 
under an obligation to review all the probative evidence of 
record.  The record reflects that although the report of the July 
1996 VA examination for compensation purposes notes a decline in 
the veteran's GAF from 75 to 50, the veteran concurrently 
reported that he had perceived an improvement in his 
symptomatology after being prescribed medication; retired after 
an extensive period of apparently productive, albeit sheltered, 
employment; had a stable domestic relationship with his wife and 
adult children; apparently participated extensively in his 
church; and had no documented inability to interact with other 
individuals.  These findings do not reflect that the veteran's 
PTSD only is productive of the serious impairment denote by a GAF 
score of 50.  Given the clinical observations of record, the 
Board concludes that the veteran's PTSD most closely approximates 
the criteria for a 50 percent evaluation under the provisions of 
either version of Diagnostic Code 9411.  38 C.F.R.§ 4.7 (1998).  
An evaluation in excess of 50 percent is not warranted under 
either version of Diagnostic Code 9411 as no medical professional 
has advanced that the veteran's PTSD is manifested by severe 
impairment of his ability to establish and maintain effective or 
favorable relationships with people or occupational and social 
impairment with deficiencies in most areas such as work, school, 
family relations, judgment, thinking, or mood and an inability to 
establish and maintain effective relationships.  Therefore, the 
Board concludes that an evaluation in excess of 50 percent for 
the veteran's PTSD with dysthymia is not warranted.  


IV.  Right Elbow Gunshot Wound Residuals

A.  Historical Review

The veteran's service medical records reflect that he sustained a 
superficial wound across the right elbow.  Treating Army medical 
personnel observed no arterial or nerve damage.  The veteran's 
wound was dressed.  He was prescribed penicillin.  Neither a 
tetanus shot nor X-ray studies were required.  An October 1950 
treatment entry notes that the veteran's wound was healed and 
asymptomatic.  Contemporaneous X-ray studies of the right elbow 
revealed no foreign bodies.  The veteran was returned to duty.  
The report of the November 1952 physical examination for service 
separation noted that the veteran's upper extremities were 
normal.  The report of the October 1954 Army Reserve enlistment 
physical examination notes a scar on the right elbow.  The report 
of the February 1964 VA examination for compensation purposes 
notes that the veteran complained of occasional tenderness of his 
right elbow scar.  On examination, the veteran exhibited a small 
and well-healed scar over the right elbow and a normal range of 
motion of the major joints.  In April 1964, the RO established 
service connection for neck and right elbow gunshot wound scar 
residuals and assigned a noncompensable evaluation for that 
disability.  

In November 1996, the RO recharacterized the veteran's gunshot 
wound residuals as neck gunshot wound scar residuals evaluated as 
10 percent disabling and right elbow gunshot wound scar residuals 
evaluated as noncompensable.  



B.  Increased Evaluation

A 10 percent disability evaluation is warranted for superficial 
scars which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1998).  Scars may be 
evaluated on the basis of any associated limitation of function 
of the body part which they affect.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998).  

At the July 1996 VA examination for compensation purposes, the 
examiner observed that "no definite scar can be seen on the 
right arm where he said there was a flesh wound."  An impression 
of "history of wound of the right shoulder in the skin, right 
arm and right leg which left no residuals" was advanced.  In an 
October 1996 written statement, the veteran advanced that he was 
"being seen at a more frequent rate" and "receiving 
prescription medication" for his right elbow gunshot wound 
residuals.  

The report of the most recent VA examination for compensation 
purposes of record establishes that the veteran exhibited no 
scars or other gunshot wound residuals on the right arm at the 
point where he indicated that he had been superficially wounded.  
The clinical record is devoid of any current right upper 
extremity functional impairment associated with the veteran's 
right elbow gunshot wound residuals.  Given such findings, the 
Board concludes that a compensable evaluation is not warranted.  

V.  Malaria

A.  Historical Review

Army treatment records dated in June 1951 note that a 
contemporaneous malaria smear revealed the presence of P. vivax.  
The veteran was given chloroquine; subsequently became 
asymptomatic; and was returned to duty.  In April 1964, the RO 
established service connection for malaria and assigned a 
noncompensable evaluation for that disability.  

B.  Increased Disability Evaluation 

A 10 percent disability evaluation is warranted for malaria which 
has been recently active with one relapse in the preceding year 
or for old cases of malaria with moderate disability.  38 C.F.R. 
Part 4, Diagnostic Code 6304 (1998).  After malaria has been 
identified by clinical and laboratory methods or by clinical 
methods alone where the disease is endemic, determinations as to 
residual disability should be based upon the clinical course of 
the disease; the frequency and severity of recurrences; and the 
necessity for and the reaction to medication rather than the 
presence or absence of parasites.  When there have been relapses 
following the initial course of treatment, further relapses are 
to be expected and for some time, the veteran must be given the 
benefit of the doubt as to unexplained fever of short duration 
which is controlled by medication specific for treatment of 
malaria.  38 C.F.R. § 4.88b (1998).  

In an October 1996 written statement, the veteran advanced that 
he had been prescribed medication and was otherwise being treated 
for malaria.  At the July 1996 VA examination for compensation 
purposes, the veteran reported that he had been diagnosed with 
and treated for malaria in 1951.  The veteran denied having any 
malarial residuals or treatment after the initial onset of the 
disease.  An impression of a history of plasmodium vivax malaria 
was advanced.  

A longitudinal review of the record indicates that the veteran 
last exhibited malarial symptoms in 1951.  Although the veteran 
is competent to report that he is worse, the opinions of 
competent professionals are more probative than his own lay 
statement.  Examining VA physicians have identified no recent 
malarial symptoms.  There is no evidence of fever controlled by 
medication specific for treatment for malaria.  The Board 
observes that the most recent clinical documentation of record 
shows no current malaria-related disability.  In light of such 
findings, the Board concludes that a compensable evaluation is 
not warranted for malaria.  


ORDER

A separate 10 percent evaluation for neck gunshot wound scar 
residuals under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1998) is granted subject to the laws and regulations 
governing the award of monetary benefits.  An evaluation in 
excess of 10 percent for neck gunshot wound residuals under the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 5323, 7804 
(1998) is denied.  Service connection for right shoulder gunshot 
wound residuals is denied.  Service connection for right leg 
gunshot wound residuals is denied.  An evaluation in excess of 50 
percent evaluation for PTSD is denied.  A compensable evaluation 
for right elbow gunshot wound residuals is denied.  A compensable 
evaluation for malaria is denied.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for bilateral hearing loss disability as he incurred 
the claimed disorder secondary to inservice head trauma and noise 
exposure.  The veteran's service medical records indicate that he 
sustained gunshot wounds to the right auricle (ear) and the right 
neck.  At his November 1952 physical examination for service 
separation, the veteran complained of headaches since 1950 "when 
struck by grenade."  A January 1997 VA treatment record notes 
that the veteran complained of left ear hearing loss which began 
in the 1950's.  In a January 1997 written statement, the veteran 
conveyed that he had been a "BAR man" during combat.  He 
clarified that a "BAR" was a large automatic rifle that exposed 
its operator to severe acoustical trauma.  In his June 1999 
written presentation, the national accredited representative 
directed the Board's attention to the provisions of 38 U.S.C.A. 
§ 1154(b) (West 1991) and requested that the veteran's claim of 
entitlement to service connection for hearing loss disability be 
remanded to the RO so that the veteran may be afforded a VA 
audiological evaluation to assess the current nature and severity 
of his alleged bilateral hearing loss disability.  

As noted above in the discussion of the veteran's entitlement to 
service connection for right shoulder and right leg gunshot wound 
residuals, where service connection is sought, in part, upon 
alleged combat-related events, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) are for application.  Where a veteran's claim 
for service connection for hearing loss disability is premised 
upon alleged combat-related acoustical trauma, the VA should 
obtain a medical opinion as to whether his current hearing loss 
disability was causally related to the combat-related events.  
The veteran has not been afforded a recent VA audiological 
evaluation.  Such an examination would be helpful in resolving 
the issues raised by the instant appeal.  The RO may not have 
considered the applicability of 38 U.S.C.A. § 1154(b) (West 1991) 
to the veteran's claim for service connection for left hearing 
loss disability.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should schedule the veteran for 
a VA examination which is sufficiently 
broad to accurately determine the current 
nature and severity of his alleged 
bilateral hearing loss disability, if any.  
All indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  The examiner should express an 
opinion as to the etiology of the veteran's 
current bilateral hearing loss disability, 
if any, and its relationship to his active 
service and his combat-related head and 
acoustical trauma.  The claims folder, 
including a copy of this REMAND, should be 
made available to the examiner prior to the 
examination.  The examination report should 
reflect that such a review was conducted.  

2. In representing the VA before the Court, 
the General Counsel of the VA has noted 
that the RO has duties.  Pursuant to 38 
C.F.R. § 3.655 (1998), when the veteran 
without good cause fails to report for 
examination, his reopened claim for service 
connection will be denied.  However, the 
Secretary of the VA must show a lack of 
good cause for failing to report.  Further, 
the VA has a duty to fully inform the 
veteran of the consequences of the failure 
to undergo the scheduled examination.  
Reference was made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 28.09(b) 
(3).  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  

3. The RO should then reevaluated the 
veteran's claim for service connection for 
bilateral hearing loss disability with 
express consideration of the applicability 
of 38 U.S.C.A. § 1154(b) (West 1991) and 
the Court's holdings in Swanson v. Brown, 4 
Vet. App. 148 (1993) and Peters v. Brown, 6 
Vet. App. 540 (1994).  

The veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992). 

The veteran's claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
the Veterans' Benefits Improvement Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. 
§ 5101 (West 1991 and Supp. 1998) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO is 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV. Paras. 
8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is to 
allow for additional development of the record and due process of 
law.  No inference should be drawn from it regarding the final 
disposition of the veteran's claim.  .



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

